                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

GARY LEON WEBSTER                                                              PLAINTIFF
ADC #114018

v.                          CASE NO. 3:19-CV-00206 BSM

T. TANNER, Assistant Prosecuting Attorney,
Craighead County                                                              DEFENDANT

                                      JUDGMENT

      Consistent with the order entered on this day, this case is dismissed without prejudice.

      IT IS SO ORDERED this 23rd day of July 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
